WALKER, P. J.
It does not appear from the record that the court was in error in overruling the defendant’s motion to quash the venire, as the record proper does not show the existence of either of the defects complained of in the motion,- and there is no bill of exceptions to disclose any matter dehors such record.—Kimbell v. State, 165 Ala. 118, 51 South. 16.
The defendant’s plea of former jeopardy was subject to demurrer because of the failure of its averments to negative the conclusion that the defendant himself procured the reversal on appeal of the judgment of conviction rendered in the previous trial, which was pleaded as a former jeopardy.—State v. McFarland, 121 Ala. 45, 25 South. 625.
As the record does not disclose upon what grounds that plea was demurred to, it is to be presumed on appeal, in favor of the correctness of the rulings of the court below, that the demurrer pointed out the defect or defects in the plea which rendered it subject to demurrer.—Bright v. State, 76 Ala. 96.
Affirmed.